Citation Nr: 1235486	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for the service-connected type II diabetes mellitus with chronic kidney disease.   

2. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  




REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the RO. 

In April 2008, the Veteran presented testimony at a hearing held at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For the following reasons, the Board finds that this case must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The record reflects that the Veteran's last VA examination to evaluate his service-connected diabetes mellitus was performed in November 2008.  In an April 2010 statement, the Veteran, through his representative, reported that his diabetes symptomatology had increased in severity.  

Since the Veteran has alleged that his disability has increased in severity since his last examination and that the evidence does not adequately address the current state of his service-connected disability, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the claim for a TDIU rating, in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a TDIU rating is part of an increased rating claim when such is reasonably raised by the record.  

As the Veteran has submitted evidence indicating that he has lost his commercial driver's license due to the service-connected diabetes mellitus and is "unable to perform the job for which [he] was trained," the issue of entitlement for TDIU rating is deemed currently to be before the Board as part of the claim for increase. 

As the RO has not considered whether a grant of TDIU was warranted this issue must be remanded for initial consideration by the RO. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, following the February 2010 Supplemental Statement of the Case, the Veteran's VA outpatient treatment records from January 2010 to August 2010 were associated with his claims folder. This evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  See 38 C.F.R. § 1304 (2011).  

As the Veteran's claims are being remanded for additional development, the RO should consider this evidence in the first instance. See 38 C.F.R. §§ 3.901, 20.1304 (2011); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for the service-connected diabetes mellitus since August 2010.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected diabetes mellitus.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner in this regard should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected diabetes mellitus in terms of the applicable rating criteria.

3.  The RO then should arrange for the Veteran to be afforded a VA examination to determine the current severity of the service-connected kidney disease as secondary to the type II diabetes mellitus.  

The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner in this regard should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected kidney disease in terms of the applicable rating criteria.

4.  The RO then should take appropriate steps to contact the Veteran in order to have clarify whether he is claiming entitlement to a TDIU rating.  

If so, he should ask to provide employment and educational information, to include any documentation referable to the receipt of disability benefits from the Social Security Administration, in support of his claim.  

The Veteran also should be notified that he may submit medical evidence or clinical records in support of his claim for increase.     

5.  Following completion of all indicated development, the RO should readjudicate the claim for increase including on the basis of a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC (which takes into consideration all evidence received since the February 2010 SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


